                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

LATORRENCE NEWMAN,                                 §
                                                   §
                 Plaintiff,                        §
v.                                                 §    Civil Action No. 3:19-CV-1395-L
                                                   §
DALLAS COUNTY,                                     §
                                                   §
                 Defendant.                        §

                                               ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 9) was entered on July 18, 2019, recommending that the court dismiss without

prejudice this action for lack of subject matter jurisdiction. No objections to the Report were filed.

        Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct; accepts them as those of the court,

and dismisses without prejudice this action for lack of subject matter jurisdiction.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification

by filing a separate motion to proceed in forma pauperis on appeal with the clerk of the United States

Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).



Order – Page 1
       It is so ordered this 13th day of September, 2019.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
